On Appellants’ Motion for Rehearing.
Appellants now contend in their motion that the right to maintain this suit was *539given by the amendment to Revised Statutes, article 1113, contained in chapter 122, Acts of Regular Session of the 43d Legislature {Vernon’s Ann. Civ. St. art. 1113). The amended article provided for the installation of a complete set of records and accounts with reference to plants purchased or erected under the provisions of the articles here in question, and the filing of reports with reference to the operation thereof. The amendment concludes: “Failure or refusal on the part of the Mayor to install and maintain, or cause to be installed and maintained, such system of records and accounts within ninety (90) days after the completion of such’ plant, or on the part of such superintendent or manager, to file or cause to be filed such report, shall constitute a misdemeanor and, on conviction thereof, such Mayor or Superintendent or manager shall be subject to a fine of not less than One Hundred ($100.00) Dollars, nor more than One Thousand ($1,000.00) Dollars; and any taxpayer or holder of such indebtedness residing within such city or town shall have the right, by appropriate civil action in the District Court of the County in which such city or town is located, to enforce the provisions of this Act as amended.”
The same language which gives the right of enforcement of the act to taxpayers gives a like right to holders of indebtedness. It could hardly be urged that, in so far as concerns holders of indebtedness, it was intended to confer any right of action except as to those provisions of the act which had some. reasonable relation to their interests as creditors. By parity of reasoning, we think clearly the right of action conferred upon taxpayers was intended to relate only to the provisions of the act which had some reasonable relation to their interests as taxpayers ; that is, the provisions guarding against resort to funds raised from taxation for the operation of the industries or the discharge of any charges against them, among which are the accounting and reporting provisions of the amendment. We are unable to give the language employed a construction which would authorize taxpaying citizens to bring a suit, except to enforce the provisions , of the act in so far as they relate to the interests of the taxpayers as such.
The other questions presented by the motion are fully treated in our original opinion.
The motion is overruled.
Overruled.